DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Election/Restrictions
The Office Action is a second Non-Final rejection in order to address claims 7 and 13, which were previously omitted. 

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 1-9 and 11-13 in the reply filed on 4/20/20 is acknowledged. Election was made without traverse of SEQ ID NO: 19 and CapN: Pro-Val-Ser-Leu, CapC: Gly-Val-Tyr-DPro, X1: Glu, X2:Leu, X3 is Val, X4 is Ala and X5 is Gly.
In the reply filed 10/14/21, claims 1, 4, 5 and 11 were amended. 
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
After further consideration, the species election is withdrawn. 
Claims 1-9 and 11-13 read on the elected Group and are under consideration. 
Claim Objections-Withdrawn
The objection to claims 6 and 11 is withdrawn due to amendment of the claims.

Claim Rejections - Withdrawn

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claim. 
The rejection of claims 1-6, 8-9 and 11-12 under 35 U.S.C. 102(a)(2) as being anticipated by Brandenburg et al. (WO2016/124768, published 8/11/2016, cited on IDS) is withdrawn due to amendment of claim 1. 
The rejection of claims 1-9 and 11-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.  16/946,092 (reference application) is withdrawn due to amendment of claim 1 and Applicants arguments. 
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but are not persuasive in view of the Memczak and Biosynthesis references. 

Claim Objections
Claims 1, 5-6 and 11 are objected to because of the following informalities:  “a” should be inserted before “CapN” and “CapC” in line 2 of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al. (WO2016/124768, published 8/11/2016, cited on IDS) in view of Memczak et al. (“Anti-hemagglutinin antibody derived lead peptide for inhibitors of influenza virus binding” PLOS ONE; July 14 2016, cited on IDS).
The applied reference has a common inventor (Brandenburg) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Brandenburg et al. teach monomeric and multimeric binding molecules for specifically binding to HA of at least two influenza A virus strains (Abstract). 
With respect to claims 1 and 4, Brandenburg et al. teach the sequence of a CDR3 (SD1038): HVSLYRDPLGVAGGMGVY (p. 81). The bolded sequence meets the limitation of SEQ ID NO: 24, wherein X1 is Arg, X2 is Leucine, X3 is Valine, X4 is Alanine and X5 is Glycine. With respect to CapN and CapC, the italicized amino acids meet the limitation of 1-10 amino acids that are bonded to the Tyr at the N-terminus and bonded to the amino acid at the C-terminus. Brandenburg et al. also teach sequences in which the sequence above is embedded. For example SEQ ID NO: 33-37 (p. 49), MD2317(58) and MD2322 (60) (p. 54). Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the claim includes sequences in which SEQ ID NO: 24  is embedded and does not exclude additional, unrecited elements. With respect to the limitation “wherein the compound is capable of specifically binding to HA of an influenza A virus strain comprising HA of the H1 subtype”, Brandenburg et al. teach the compounds are capable of neutralizing at least one influenza A viruses comprising HA of the H1 subtype (p. 4, lines 28-29, top of p. 17). ). Importantly, the compounds from Brandenburg et al. would inherently have all of the activities and properties of the compound of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Brandenburg et al. teach a compound that meets the structural limitations of claim 1 and is capable of binding HA of influenza A. Therefore, the same compound would be have activity and binding. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Brandenburg et al. does not teach wherein CapN and CapC are connected by a covalent bond to form a macrocycle. However the teachings of Memczak et al. cure this deficiency. 
Memczak et al. teach three peptides derived from the CDR region of an antibody against influenza (Abstract). Memczak et al. teach that by cyclizing of the CDRs, the peptides gains affinity (p. 19, 2nd para.). 
It would have been obvious to a person of ordinary skill in the art to cyclize the peptide of Brandenburg et al. in order to improve affinity of the peptide. A person would look to the teachings of Memczak et al. and have a motivation to cyclize the peptide of Brandenburg et al. because Memczak et al. also teach peptides from the CDR region for inhibition of influenza virus and states that cyclization can improve affinity. There is a reasonable expectation of success given that the peptides are both CDRs and are for inhibition of the same virus. Moreover, methods of cyclization are well known in the art. Importantly, the improved properties of cyclized peptides are also well known in the art. 
With respect to claims 2 and 3, Brandenburg et al. teach the compounds are capable of neutralizing at least one influenza A viruses comprising HA of the H1 subtype (p. 4, lines 28-29, top of p. 17). Importantly, the compounds from Brandenburg et al. would inherently have all of the activities and properties of the compound of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Brandenburg et al. and Memczak et al. make obvious a compound that meets the structural limitations of claim 1 and is capable of binding HA of influenza A. Therefore, the same compound would be have activity and binding. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	 With respect to claim 6, Brandenburg et al. teach the sequence of a CDR3 (SD1038): HVSLYRDPLGVAGGMGVY (p. 81), wherein CapN (italicized HVSL) is bonded to the tyrosine and CapC (italicized GVY) is bonded to the amino acid at the C-terminus. 
	With respect to claim 8, Brandenburg et al. teach the invention provided pharmaceutical compositions comprising the compounds and at least one pharmaceutically acceptable excipients (p. 24, last para).
	With respect to claim 9, Brandenburg et al. teach the compounds for diagnostic, prophylactic and/or treatment agents for influenza infection, even irrespective of the causative influenza subtype (p. 5 lines 14-16). 



Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al. (WO2016/124768, published 8/11/2016, cited on IDS) and Memczak et al. (“Anti-hemagglutinin antibody derived lead peptide for inhibitors of influenza virus binding” PLOS ONE; July 14 2016, cited on IDS) in view of Biosynthesis (https://www.biosyn.com/cyclic-peptide-synthesis.aspx April 12, 2014). 
The teachings of Brandenburg et al. and Memczak et al. are presented above in detail. The references do not teach the peptides are head to tail cyclized. However, the teaching of Biosynthesis cures this deficiency.
Biosynthesis teaches various type of cyclic peptide synthesis, including head to tail. Biosynthesis teaches head to tail cyclization formed by using an amide bond formation. 
With respect to claims 5, 7 and 11, Brandenburg et al. teach the sequence of a CDR3 (SD1038): HVSLYRDPLGVAGGMGVY (p. 81). The italicized sequence at the N-terminus (L) meets the limitation of CapN is Leu and the italicized sequence at the C-terminus (G) meets the limitation of Gly. Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the claim includes sequences in which SEQ ID NO: 24  is embedded and does not exclude additional, unrecited elements. 
It would have been obvious to a person of ordinary skill in the art to cyclize the peptide made obvious by Bradenburg et al. and Memczak et al. by head to tail linkage because Biosynthesis teaches different methods of cyclizing a peptide There is a reasonable expectation of success given that head to tail cyclization is well known and routine in the art. Head to tail cyclization is so routine it is commercially available.
Therefore, the combination of Brandenburg et al., Memczak et al. and Biosynthesis make obvious the 2nd to last compound of claims 5 and 7 (SEQ ID NO: 21).
With respect to claims 12 and 13, Brandenburg et al. teach the invention provided pharmaceutical compositions comprising the compounds and at least one pharmaceutically acceptable excipients (p. 24, last para).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654